Title: From Thomas Jefferson to the Commissioners of the Federal District, 6 March 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia Mar. 6. 1792.
          
          It having been found impracticable to employ Majr. Lenfant about the federal city, in that degree of subordination which was lawful and proper, he has been notified that his services are at an end. It is now proper that he should receive the reward of his past services, and the wish that he should have no just cause of discontent suggests that it should be liberal. The President thinks of 2500. or 3000. dollars, but leaves the determination to you.—Ellicot is to go on, the week after the next, to finish laying off the plan on the ground, and surveying and platting the district. I have remonstrated with him on the excess of five dollars a day and his expences; and he has proposed striking off the latter; but this also is left to you, and to make the allowance retrospective. He is fully apprised that he is entirely under your orders, and that there will be no person employed but under your orders.—The enemies of this enterprize will take advantage of the retirement of Lenfant to trumpet an abortion of the whole. This will require double exertions to be counteracted. I inclose you the project of a loan which is agreed on, if you approve it. Your answer will be immediately expected and it is kept entirely secret, till the subscriptions are actually opened. With this money in aid of your other funds, the works may be pushed with such spirit as to evince to the world that it will not be relaxed. The immediate employment of a superintendant, of activity and intelligence equal to the nature of his functions and the public expectation becomes important. You will doubtless also consider it as necessary to advertize immediately for plans of the capitol and President’s house. The sketch of an advertizement for the plan of a capitol, which Mr. Johnson had sent to the President, is now returned with some alterations, and one also for a President’s house. Both of them subject to your pleasure, and when accomodated to that, if you will return them they shall be advertized here and elsewhere. The President thinks it of primary importance to press the providing as great quantities of brick, stone, lime, plank, timber &c. this year as possible. It will occur to you that the stone should be got by a skilful hand.—Knowing what will be your funds you will be able to decide which of the following works had better be undertaken for the present year.
          The cellars of both houses.
          The foundations of one, or both.
          Bridge over Rock creek, and the post road brought over it.
          
          Canal.
          Wharves.
          The affair of Mr. Carrol of Duddington’s house seems to call for settlement. The President thinks the most just course would be to rebuild the house in the same degree, using the same materials as far as they will go, and supplying what are destroyed or rendered unfit: so that the effect will be in fact only the removal of the house within his lot and in a position square with the streets.—Do you not think it would be expedient to take measures for importing a number of Germans and Highlanders? This need not be to such an extent as to prevent the employment of Eastern labourers which is eligible for particular reasons. If you approve of the importation of Germans, and have a good channel for it, you will use it of course. If you have no channel, I can help you to one.—Tho Roberdeau’s conduct has been really blameable, yet we suppose the principal object of the arrest was to remove him off the ground. As the prosecution of him to judgment might give room to misrepresentation of the motives, perhaps you may think it not amiss to discontinue the proceedings.—You will receive herewith a packet of papers among which are several projects and estimates which have been given in by different persons, and which are handed on to you, not as by any means carrying with them any degree of approbation, but merely that if you find any thing good in them, you may convert it to some account. Some of these contain the views of Lenfant. I have the honour to be with the most perfect esteem & respect Gentlemen your most obedt. & most hble servt.,
          
            Th: Jefferson
          
        